[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               JUNE 19, 2009
                                 No. 08-16890                THOMAS K. KAHN
                             Non-Argument Calendar               CLERK
                           ________________________

                        D. C. Docket No. 04-00005-CR-4-RH

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

RUTH WEAVER,
a.k.a. Ruth Gonzalez,

                                                            Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (June 19, 2009)

Before DUBINA, Chief Judge, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Ruth Weaver, has filed a motion to
withdraw on appeal and filed a brief pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of § 3582(c)(2) relief is AFFIRMED.




                                           2